Citation Nr: 9928372	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis during the period from July 26, 1996 to 
November 6, 1996; and in excess of 30 percent beginning 
November 7, 1996.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  That decision denied a 
claim of entitlement to an increase for the veteran's anxiety 
neurosis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Anxiety neurosis is manifested by nightmares, sleep 
disturbance, anxiety, depression, and mild memory loss, 
marginal insight and judgment, as well as a need for therapy 
and medication, productive of reduced reliability and 
productivity, and considerable industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for anxiety neurosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board notes that during the course of appeal, a February 
1999 rating decision assigned the veteran's anxiety neurosis 
a 30 percent evaluation effective from November 7, 1996.  
There is no indication that the veteran has withdrawn his 
appeal for an increased rating for anxiety neurosis.  On a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law.  Therefore, it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet.App. 35 (1993). The 
veteran filed his claim for an increase on July 26, 1996.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected anxiety neurosis, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

The RO granted service connection for anxiety neurosis in a 
September 1972 rating decision.  That rating decision 
assigned a noncompensable evaluation from May 1972, on the 
basis that recent VA examination findings showed that the 
veteran exhibited only mild tension.  An April 1981 rating 
decision assigned a 10 percent evaluation, effective from 
October 1980.  That decision was made based on the RO's 
determination that a recent VA examination showed an increase 
in disability, with reported symptoms of nervousness, 
difficulty sleeping and periods of preoccupation.  

During a November 1991 VA neuropsychiatric examination, the 
veteran reported complaints of "bad nerves" since service.  
He stated that he had difficulty sleeping, nightmares, and 
was nervous much of the time.  On examination, he was alert 
and cooperative.  He manifested no loose associations or 
flight of ideas, or delusions, hallucinations, or ideas of 
reference or suspiciousness.  He was oriented and his memory 
was good.  His insight, judgment and intellectual capacity 
all appeared to be adequate.  His mood was tense and his 
affect appropriate.  The diagnosis was anxiety disorder, not 
otherwise specified.

During a May 1998 VA examination for mental disorders, the 
veteran reported complaints similar to those during the 1991 
VA examination.  He complained of "nerves," and that he was 
depressed a lot.  He had impaired sleep, anhedonia, and lack 
of interest and energy.  He had some difficulty with 
concentration and memory.  He reported that he last worked in 
1967, when he quit due to a physical injury.  He was being 
followed at a mental health clinic where his current 
diagnosis was dysthymia and anxiety disorder, not otherwise 
specified; and he was being seen by VA every three months.  
His treatment also included prescribed medication.  
Examination revealed findings similar to those in the 1991 VA 
examination.  He was alert and cooperative.  He manifested no 
loose associations or flight of ideas, or delusions, 
hallucinations, or ideas of reference or suspiciousness.  He 
was oriented as to person, place and time; and his long-term 
and short-term memory appeared to be good.  His insight and 
judgment appeared to be marginal.  His intellectual capacity 
appeared to be adequate.  His mood was somewhat tense and 
depressed, and his affect appropriate.  The diagnoses were 
anxiety disorder, not otherwise specified; and depression, 
not otherwise specified.  The examiner commented at the 
conclusion of the examination report that the veteran's 
symptoms comprised a depressed mood, anxiety, chronic sleep 
impairment and mild memory loss.  The examiner also commented 
that the veteran's emotional symptoms were not thought to 
preclude the veteran from some employment. 

VA and private treatment records dated from 1990 to 1998 are 
associated with the claims folders and reflect complaints and 
treatment for various conditions, including treatment for 
mental health complaints.  These records reveal complaints 
and symptoms including feelings of depression and 
nervousness, as well as insomnia and nightmares.  The veteran 
also reported having decreased interest and energy. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's psychiatric 
disorder, as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders as previously set forth in 38 C.F.R. § 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the appeal process has been concluded, 
the version most favorable to the veteran will apply, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As the changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, the Board finds that it must consider both 
the old and new criteria in evaluating the veteran's service-
connected psychiatric disability. 
The Board notes that the RO has considered both the old and 
amended rating criteria, and notified the veteran of each in 
the November 1996 rating decision.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under the previous criteria before November 7, 1996, a 10 
percent evaluation under 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996), required emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent disability rating was warranted when the veteran 
exhibited definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms had to result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.

Under the previous criteria before November 7, 1996, under 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996), a 50 percent 
disability rating was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400.

Under the recently effective regulatory changes, the schedule 
of ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

Under the revised schedular criteria, a 10 percent evaluation 
is in order when there is occupational and social impairment 
due to mild or transient symptoms, which  decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or due to symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

The Board has reviewed the evidence of record in this case 
and finds the veteran is clearly experiencing an increase in 
his symptoms.  The Board has carefully reviewed the record 
with appropriate application of the previous and revised 
criteria.  After resolving reasonable doubt in the veteran's 
favor, it is the judgment of the Board that the record 
supports a 50 percent evaluation for anxiety neurosis, 
effective from the date of the veteran's July 1996 claim for 
an increase.  The Board finds that the medical evidence is 
consistent in showing that the veteran's anxiety neurosis has 
resulted in occupational and social impairment with reduced 
reliability and productivity, and considerable industrial 
impairment, due to his anxiety neurosis symptoms, thus 
warranting a 50 percent evaluation.  In this regard, the 
Board notes that the veteran has been receiving regular 
mental health clinic treatment in recent years. He also 
requires medication for symptomatic relief. Medical records 
from 1994 to 1998 show that the veteran has had great 
difficulty with sleeping.  He has symptoms including night 
mares, initial insomnia and middle awakening, followed by an 
inability to go back to sleep.  He is only able to sleep 
about two to three hours per night.  The veteran is also 
depressed and nervous.  

The Board also notes that the VA examiner who examined the 
veteran in May 1998 noted that the veteran's symptoms 
included a depressed mood, anxiety, chronic sleep impairment, 
and mild memory loss.  The evidence shows generally that the 
veteran's mood is dysphoric and depressed.  He has marginal 
insight and judgment.  He has anxiety symptoms and worries 
about everything.  In looking at the entire picture of the 
veteran's psychiatric disability, the record also indicates 
that the veteran's symptoms have been increasing in severity 
in recent years.  There is some evidence that some of his 
symptoms may be due to other conditions.  However, in 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the criteria, both old and new, for 
the assignment of a 50 percent rating for anxiety neurosis 
are met, effective from the date of the veteran's claim for 
an increase.  

The Board, however, finds no basis for an evaluation in 
excess of 50 percent for the veteran's PTSD under either the 
former or new criteria.  In this regard, the Board does not 
find that the evidence reflects occupational and social 
impairment with deficiencies in most areas due to his anxiety 
neurosis symptoms.  The record does not show that he 
presently manifests hallucinations, or suicidal or homicidal 
ideations, near continuous panic or depression, impaired 
impulse control, spatial disorientation or other symptoms 
characteristic of the next higher evaluation of 70 percent, 
under the revised criteria.  His cognitive functions are 
within normal limits with no formal thought disorder noted 
due to his anxiety neurosis.  

With respect to the previous criteria, the veteran has not 
been shown to have a severely impaired ability to establish 
or maintain effective relationships, or to obtain or retain 
employment, as a result of his anxiety neurosis.  The Board 
notes that the veteran only stopped working years ago because 
of physical conditions.  The examiner in the May 1988 VA 
examination opined that the veteran's anxiety neurosis has 
not precluded employment.  

For these reasons, the Board finds that such symptomatology 
does not result in occupational and social impairment with 
deficiencies in most areas such as work, school, and family 
relationships; or severely impair his ability to work or 
establish and maintain effective relationships.  In view of 
the previous and revised criteria of Diagnostic Code 9400, 
the Board finds that such symptomatology results in social 
and industrial impairment that does not warrant an evaluation 
in excess of 50 percent.  The benefit of the doubt has been 
resolved in the veteran's favor to the extent indicated.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 50 percent rating for anxiety neurosis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

